Citation Nr: 1115901	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-41 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for depression, to include as secondary to a back disorder. 

3.  Entitlement to service connection for a leg disorder, also noted as cramping, to include as secondary to a back disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in May 2008 by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection and TDIU.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  A chronic back disorder was not demonstrated in service or within a year after separation from service, and has not been shown to be related to an event, injury or disease in service.

3.  A chronic leg disorder was not manifested during active service nor developed as a result of an established event, injury, or disease during active service.

4.  Depression was not manifested during active service nor developed as a result of an established event, injury, or disease during active service.

5.  The Veteran does not have any service-connected disorders. 

6.  Competent medical evidence does not indicate that service-connected disabilities preclude the Veteran from engaging in substantially gainful employment that is consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service, nor may service incurrence of a back disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Depression was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).

3.  A chronic leg disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).

4.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in August 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in September and November 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran, service treatment records, Social Security Administration disability records, and a VA spine examination report have been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to the service connection claims for depression and a leg disorder and for a TDIU on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran has a current leg or psychiatric disorder may be associated with his military service.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative disc disease, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service Connection
Factual Background 

On a January 1959 enlistment examination report, clinical evaluation of the Veteran's spine was normal.  In a December 1961 service treatment record, the Veteran gave a three to four week history of intermittent back pain.  When present, the Veteran stated it continued throughout the day, and was more severe on anterior flexion or lifting and relieved by heat and massage.  Upon examination, the examiner noted the back was entirely negative except for some limited range of motion.  The examiner also noted that the Veteran stood with increased lumbar curvature.  The examiner gave an impression of low back syndrome.  In a June 1962 separation examination, clinical evaluation of the Veteran's spine was normal and the examiner noted that from December 1961 to present, the Veteran had complained of mild recurrent low back pain which the examiner attributed to poor posture.  The examiner recorded an extensive history, to include a back laceration at age 6.  It was noted on the report that the Veteran denied all other illnesses, operations, and/or injuries.  service treatment records and physical examination reports make no mention of any leg disorders or psychiatric complaints.

The Veteran indicated in a statement dated in July 2007, that since he fell from a helicopter while in service he has had back problems which intensified as the years went by.  He asserted that during and after active military service, he had problems with standing for long periods of time, walking short distances, lifting, and other ordinary physical functions.  He also stated he had pain in his lower back and legs with cramping.  He reported his problem became worse and worse, ultimately leading to an operation, therapy, and exercises and continual doctoring, examinations and tests along with medication and pain management therapies.  In 1986, he had to cease working due to this back problems and intense pain.  He also suffered from feelings of stress and depression.    

A May 1977 medical record from the Allentown-Sacred Heart Hospital Center was to the effect that Veteran underwent an arthrotomy with excision for internal joint derangement with tear of the medial meniscus of the right knee.  It was noted that the Veteran had injured his knee in a car accident approximately two years earlier, and had aggravated the injury in his employment where he had to use the right leg constantly resulting in chronic discomfort and recurrent instability.  The report included physical examination of the Veteran, with no mention of back pathology, and a notation the range of motion of all joints was normal.

In employee dispensary records dated from October 1986 to March 1987, the Veteran reported low back pain radiating down his leg and numbness in his right foot.  An MRI indicated he had a large herniated disc at L4-L5, bilateral, spinal stenosis, and bulging disc at L5-S1 and L3-L4 levels. 

In a letter dated in November 1986, L. C., M.D., noted that the Veteran had a history of lumbosacral disc and status post laminectomy, performed by Dr. W. in 1978.  From that time until October 1985, he did quite well without pain.  In October 1985, while lifting a tire at work, he developed right lumbosacral pain.  He was employed at Mack Trucks as an assembler and repairman, and had worked there for 15 years.  After an examination, the examiner noted the Veteran seems to have chronic right-sided S1 radiculopathy with probable exacerbation over the last several months.  

Employee dispensary records dated in February 1987 reflect that  the Veteran reported he fell out of a truck, and hit his right side and twisted his back.  The diagnosis was probable disc herniation.  

In an Attending Physician's Statement of Disability dated in 1987, the Veteran reported three work related injuries occurring in November 1978, October 1985, and October 1986.  The physician, C.L., M.D. gave a diagnosis of chronic right sided radiculopathy S1 and spinal stenosis.  The physician noted that the symptoms first appeared in June 1986.

Private treatment records from D. N., M.D., dated from April to August 1995, indicated the Veteran had complaints of chronic low back pain radiating into the right leg as well as documented history of chronic lumbosacral disc disease with multiple degenerative discs shown by MRI.  In the April 1995 report, the physician noted that upon physical examination, the Veteran's affect was mildly depressed.  Diagnoses were degenerative joint disease of the lumbosacral spine and possible cervical spine and depression. 

Private medical records show continued complaints and treatment of the back.  No claim of service etiology was made by the Veteran in any of these records, nor did any private physician allude to such a relationship. 

Private treatment records from J. B., D.O., dated from August 1997 to March 2007 include two complaints of back pain in April 2001 and March 2007.  In a letter to his private physician dated in March 2007, the Veteran reported he was possibly struck during an incident at Eagleville Hospital with a blow to his back which aggravated the symptoms from his June 2005 car accident.  He also reported he received a second blow at his lawyer's office when the elevator struck his shoulder.  

In a March 2007 private treatment record, J. B., D.O. indicated the Veteran was seen for a follow-up after hospitalization for depression and threats of suicide.  This came about when it came to light he was sexually molesting his two granddaughters who he raised.  The Veteran reported the leg of a table hit him in the back. 

During a May 2008 VA examination, the Veteran reported that during service he fell when he bumped his back and hit landing gear of a helicopter causing a bruise.  There was no specific treatment or specific injury that they could document.  The examiner noted that his service medical record is silent for any treatment, X-ray reports, follow-up or restrictions.  The examiner stated that the claims file and his prison medical records were reviewed and that there were multiple reports of visits to his family doctor for a variety of complaints including a motor vehicle accident in February 2007 where he had significant injury to his spine, upper mostly, but some injury to the lower spine.  He was also in a fight at Eagleville State Hospital in March 2007 where he injured his back and had a dramatic injury as it was described.  He has a history of fibromyalgia.  He was hit by an elevator door at his lawyer's office in 2007, and the Veteran was injured while working for Mack Trucks.  The examiner further noted the Veteran's complaints of back pain in service.  The Veteran reported he is not sure when he had the injury when he slipped from the helicopter, but asserted he did report it and there was a bruise but no other problems.  

After an examination, the diagnosis was degenerative changes of the lumbar and thoracic spine areas as well of degenerative disc disease of the L5-S1 area which has been previously operated on prior to approximately 1978.  A prison X-ray report dated in May 2008 found some diffuse degenerative changes, levoscoliosis and some degenerative disc disease of the L5-S1.  The examiner opined that the Veteran's current degenerative spine disease and back symptoms were not caused by or a result of his military service.  This was based on the minor nature, lack of follow-up, lack of documentation of a significant injury, and the Veteran's own admission that it was a bruise that he had on his back in service.  The examiner further stated that there was ample evidence that the back disorders were caused by his injuries to the back when he was working at Mack, when he was working as a machinist, and also in a motor vehicle accident.  The examiner specifically stated that he did not believe that the Veteran's back problems are related in any way to the bruise that he sustained while in the military in 1959 or 1960.  

Analysis

Based upon the evidence of record, the Board finds that a chronic back disorder, chronic leg disorder, and depression are not shown to have developed as a result of an established event, injury, or disease during active service. 

Initially, the Board finds that the objective medical evidence does not support the Veteran's claim for VA compensation for a chronic back disorder.  The Veteran's service medical records show complaints of back pain in December 1961 and upon separation examination in June 1962; however, upon examination on both occasions the Veteran's back was noted as negative or normal.  At the time of his separation from service, the denied all other illnesses, operations, and/or injuries.  In a 1977 private hospitalization record, physical examination included no mention of any back problems.  The clinical evidence thus indicates that the treatment for the possible back injury in service was for an acute and transitory condition, which resolved without any chronic residual pathology. 

Objective evidence of a diagnosis of chronic back disorder is first shown in 1986, more than 24 years after separation from active service and cannot be presumed to have been incurred in service.  Evidence of depression was first shown in 1995, more than 30 years after separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board recognizes that the November 1986 private report includes a history of back surgery in 1978.  However, the evidence indicates this was due to a workplace injury as the May 1977 private treatment record indicated he had no complaints of back pain and the Veteran himself reported he sustained a workplace injury in 1978.  In fact, all treatment records attribute the Veteran's back disorder as a result of multiple post-service injuries and are silent for any previous complaints of back injury or disability.  

The Board also considered the Veteran's claim for entitlement to service connection for a bilateral leg disorder with cramping.  The Board notes that the Veteran has multiple diagnoses related to his lower extremities including a 1977 right knee surgery, radiculopathy from a back injury, epidural fibrosis, and chronic pain syndrome.  Although the Board considered all diagnoses, there remains no medical evidence of a link between any leg disorder and service.  There are no complaints, treatment, or diagnosis of any lower extremity disorder while in service.  The Veteran had a knee injury in 1977, 15 years after separation from service, but the evidence from that surgery clearly indicates it was due to a car accident in 1975.  Objective medical evidence, including private treatment records dated from October 1986 to March 1987, also indicate the Veteran has radiculopathy to his lower extremities due to his back injuries.  As the Veteran's back disorder is not a service-connected disability, service connection for a leg disorder based on a secondary theory is likewise not warranted.  

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current back disorder, depression, or chronic leg disorder diagnosed post-service and events during the Veteran's active service.  Neither the Veteran have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for a current back disorder, depression, or chronic leg disorder is not warranted.

The Board has given the Veteran's statements of record every consideration.  However, the Board does not find them credible.  There are inconsistencies that diminish the reliability of the Veteran's current claim.  Although the Veteran has claimed constant back pain since service, this claim is clearly refuted by the fact that in a private May 1977 treatment note, range of motion findings of all joints was normal, and in a November 1986 letter, L. C., M.D., reported that the Veteran was without pain from 1978 until October 1985.  Based on the Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports the onset of the back pain at issue to have been in service.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims for service connection.

TDIU

A TDIU is available only where service connected disabilities render a veteran unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  38 C.F.R. § 4.16 (2010).  As the Veteran is not service-connected for any disability, by operation of law, there can be no TDIU. Because the basic legal requirements to establish TDIU are not met, the appellant's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for depression is denied. 

Entitlement to service connection for a leg disorder with cramping is denied. 

Entitlement to TDIU is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


